Lowell, J.
This is a motion for a preliminary injunction. The suit is upon patent No. 12,775, dated February 21, 1882, for a design for watch-cases. The defendants copied the plaintiff’s design before it was patented, and without knowing that a patent was to be applied for, and they are ready to stop infringing. The damages must be small, and I should wish to end the case here, if that were possible; but a serious doubt is raised as to the novelty of the design, by the affidavit of one Smith, and by the admissions of the plaintiff in his affidavit in reply to Smith, so that I think an injunction nisi is all that I ought to grant.
Injunction nisi.